     Case 1:18-bk-10668-MT   Doc 56 Filed 01/04/19 Entered 01/04/19 14:33:07    Desc
                              Main Document     Page 1 of 5


     N. STEPHEN VOKSHORI, ESQ. (SBN 245570)
 1   Vokshori Law Group, PLC
     1010 Wilshire Blvd., STE 1404
 2   Los Angeles, CA 90017
     Telephone (213) 986-4323
 3   Facsimile (310) 881-6996
     Email: Stephen@voklaw.com
 4
     Attorney for Debtors
 5

 6
                          UNITED STATES BANKRUPTCY COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
                                SAN FERNANDO VALLEY
 9

10
                                           )   Case No.: 1:18-bk-10668-MT
11   In Re                                 )
                                           )   Chapter 13
12      ANGELA FLORES TOLEDO,              )
                                           )
13              Debtor.                    )   DEBTORS’ RESPONSE TO TRINITY
                                           )   FINANCIAL SERVICES, LLC’S
14                                         )   OBJECTION TO CONFIRMATION OF
                                           )   THIRD AMENDED CHAPTER 13 PLAN
15                                         )
                                           )
16                                         )   Date:        JANUARY 22, 2019
                                           )   Time:        9:30 a.m.
17                                         )   Dept.:       302
                                           )
18                                         )
                                           )
19                                         )
                                           )   Judge:       The Hon. M. Tighe
20                                         )
21

22        DEBTOR ANGELA FLORES TOLEDO (“Debtor”) hereby opposes
23   secured creditor Trinity Financial Services, LLC’s (“Trinity”)
24   objection to confirmation of Debtor’s Third Amended Chapter 13
25   Plan (the “Plan”)in the above-referenced matter.               This
26   opposition is based on the declarations cited herein.                 In
27   support of her opposition, Debtor respectfully states as follow:
28




                     Debtors’ Response to Objection to Confirmation 1
     Case 1:18-bk-10668-MT   Doc 56 Filed 01/04/19 Entered 01/04/19 14:33:07    Desc
                              Main Document     Page 2 of 5



 1   I.    INTRODUCTION
 2         Despite providing evidence to Trinity’s counsel which shows
 3   Debtor’s rent income and ability to confirm the Plan, Trinity
 4   continues to cast false aspersions without evidence on Debtor’s
 5   income status.     Just because Debtor’s entire income is dependent
 6   on rental income does not mean the case is wholly infeasible.
 7   For the reasons set forth herein, the Court should overrule
 8   Trinity’s objection to confirmation of the Plan and confirm the
 9   Plan.
10   II.   STATEMENT OF FACTS
11         At the October 23, 2018 confirmation hearing in this case,
12   the Court ordered the Debtor to produce evidence of her plan
13   contributors’ commitment of income.

14         Debtor’s counsel emailed Trinity’s counsel with

15   contribution letters declaring a prolonged history living there

16   and commitment to continue living there, but Trinity’s counsel

17   responded with false claims that the declarants were unemployed

18   and could not afford to pay rent to the Debtor.

19         Trinity’s counsel continues to cast false aspersions

20   against Debtor and the declarants without any evidence.

21   III. ARGUMENT

22   A.    The Plan is Feasible for Relying Entirely on Rental Income

23         Trinity argues that this plan is infeasible because Debtor

24   receives rent from family members but refers to the rent as

25   family contributions.       Courts require “a firm commitment by the

26   family member to make the contributions and a long and

27   undisputed history of providing for the debtor.”                In re Mercer,

28   No. 2:14-bk-31175-TD, 2015 WL 5735810, at *1 (Bankr. C.D. Cal.



                      Debtors’ Response to Objection to Confirmation 2
     Case 1:18-bk-10668-MT   Doc 56 Filed 01/04/19 Entered 01/04/19 14:33:07   Desc
                              Main Document     Page 3 of 5



 1   Sept. 29, 2015).     “[A]s a general proposition, gratuitous
 2   payments to a debtor by his relatives do not constitute regular
 3   income.”    In re Campbell, 38 B.R. 193, 196 (Bankr. E.D.N.Y.
 4   1984).     As Trinity points out, a court may permit exceptions
 5   where there has been a history of regular payments. Id.
 6        Here, despite being extended family members, the declarants
 7   are actually tenants as they have been living with the Debtor
 8   and have been paying rental income for between 6 to 14 years.
 9   Three of the declarants have steady employment, have been
10   employed for some time, and receive regular income as evidenced
11   by the pay stubs attached to each declaration. The fourth
12   receives regular disability income which he has used to pay rent
13   for a significant period of time.

14        The declarations were executed under the penalty of perjury

15   and they explain who each declarant is, how long they have paid

16   rent to the Debtor, how they manage to afford the payments, and

17   their plan to continue paying rent.           Besides one declarant who

18   receives a steady disability income, all the other declarations

19   have attached pay stubs that were current at the time the

20   declarations were executed.

21   B.   The Plan is Feasible Because the Debtor Has Regular Income

22        To be eligible for Chapter 13 relief, the Debtor must be an

23   “individual with regular income.” 11 U.S.C. § 109(e).               The Code

24   defines this term as an “individual whose income is sufficiently

25   stable and regular to enable such individual to make payments

26   under a plan under chapter 13.” Id. § 101(30).

27        Here, Debtor had not previously filed tax returns for over

28   10 years because she was receiving Social Security income and



                      Debtors’ Response to Objection to Confirmation 3
     Case 1:18-bk-10668-MT   Doc 56 Filed 01/04/19 Entered 01/04/19 14:33:07       Desc
                              Main Document     Page 4 of 5



 1   did not realize that she had to file returns for the rental
 2   income she received. Upon being made aware of the requirement,
 3   Debtor filed tax returns for 2016 and 2017 which reflect the
 4   rental income she receives from the declarants.                Furthermore,
 5   not only has the Debtor been receiving rental income for at
 6   least the last 14 years, the declarants commit to continue
 7   paying rent for at least another five years which is more than
 8   enough to cover the duration of the Plan.             The Debtor has also
 9   been making payments toward the Plan for almost a year and is
10   current on it.
11   IV.   CONCLUSION
12         Despite Trinity’s objection and aspersions contained within
13   that objection, Debtor has submitted sufficient evidence of the

14   feasibility of her Plan. She is an individual with regular

15   income, and she has received that regular rental income for a

16   significant period of time.

17
                                                 Dated this January 04, 2019
18                                                      _______________________
                                                        /s/ N. Stephen Vokshori
19                                                      N. Stephen Vokshori,
                                                        Attorney for Debtors
20

21

22

23

24

25

26

27

28




                      Debtors’ Response to Objection to Confirmation 4
        Case 1:18-bk-10668-MT                      Doc 56 Filed 01/04/19 Entered 01/04/19 14:33:07                                     Desc
                                                    Main Document     Page 5 of 5


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

1010 Wilshire Blvd., Ste. 1404, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify): __DEBTORS’ RESPONSE TO TRINITY FINANCIAL
SERVICES, LLC’S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN _________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_01/04/2019__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Rafael R Garcia-Salgado on behalf of Creditor Trinity Financial Services, LLC: rgarcia@bwslaw.com,
bantle@bwslaw.com, rjr-nef@bwslaw.com, jgomez@bwslaw.com; Gina Hiatt on behalf of Creditor Select Portfolio
Servicing, Inc.: gina.hiatt@spservicing.com; Nancy L Lee (Courtesy NEF): bknotice@mccarthyholthus.com,
nlee@ecf.courtdrive.com; Kelsey X Luu on behalf of Creditor The Bank of New York Mellon Trust Company NA,
successor to The Bank of New York Trust Company, NA, as trustee, for Chase Mortgage Finance Trust Multi-Class
Mortgage Pass-Through Certificates, Series 2: ecfcacb@aldridgepite.com, kluu@ecf.inforuptcy.com; Richard J Reynolds
on behalf of Creditor Trinity Financial Services, LLC: rreynolds@bwslaw.com, psoeffner@bwslaw.com,
tmims@bwslaw.com, rjr-nef@bwslaw.com, fcabezas@bwslaw.com; Elizabeth Rojas (TR): cacb_ecf_sv@ch13wla.com;
United States Trustee (SV): ustpregion16.wh.ecf@usdoj.gov
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Judge’s Copy: The Hon. Maureen A. Tighe, United States Bankruptcy Court, Central District of California, 21041 Burbank
Blvd., Suite 324/Courtroom 302, Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/4/2019                       Pedro Alarcon                                                   /s/ Pedro Alarcon
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
